UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HASHEEM D. FOSTER,

                                 Plaintiff,
                                                              20-CV-9924 (LLS)
                     -against-
                                                             CIVIL JUDGMENT
 JOHN or JANE DOE, M.D., et al.,

                                 Defendants.

       Pursuant to the order issued May 24, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 24, 2021
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
